Citation Nr: 1536127	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  11-21 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Propriety of the reduction of bilateral hearing loss from 70 percent to 40 percent, effective December 1, 2010.

2.  Entitlement to a rating in excess of 40 percent bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel




INTRODUCTION

The Veteran had active military service from May 1966 to October 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which reduced the rating for bilateral hearing loss from 70 percent to 40 percent, effective December 1, 2010.

This matter was before the Board in June 2014, at which time it was remanded for further development.

The Board notes that after the September 2010 rating decision, the Veteran filed a notice of disagreement (NOD).  However, the June 2011 statement of the case only discussed entitlement to an increased rating for bilateral hearing loss.  In the Veteran's August 2011 substantive appeal (VA Form 9), he indicated that he wanted to appeal both the reduction of the rating for his bilateral hearing loss disability and the denial of entitlement to an increased rating for bilateral hearing loss adjudicated in the June 2011 SOC.  The SOC for the reduction claim was not issued until April 2015.  The Veteran did not file a substantive appeal following the issuance of the April 2015 SOC.  However in July 2015, his representative submitted a VA Form 646 further contesting the reduction of rating for the Veteran's bilateral hearing loss.  Under the circumstances of this case, in which the Veteran appeared to have believed that he had perfected his appeal with the submission of the August 2011 VA Form 9, the Board will waive the requirement of a timely substantive appeal.  In this regard, a substantive appeal is not jurisdictional in nature, and as such, the Board may waive the requirement of a timely-filed appeal and proceed with adjudication.  Rowell v. Principi, 4 Vet. App. 9, 17 (1993); see also Beryle v. Brown, 9 Vet. App. 24, 28 (1996).





FINDINGS OF FACT

1.  In a March 2007 rating decision, the RO granted service connection for bilateral hearing loss and assigned a 70 percent rating, effective June 5, 2006.

2.  In a June 2010 rating decision, the RO proposed to reduce the disability rating for the Veteran's service-connected bilateral hearing disability from 70 percent to 40 percent; the RO promulgated the proposed reduction in a September 2010 rating decision.

3.  The RO's decision to reduce the evaluation for bilateral hearing loss from 70 percent to 40 percent was supported by the evidence of record at the time of the reduction, and was made in compliance with applicable due process laws.

4.  Throughout the rating period on appeal, the Veteran's bilateral hearing loss has been manifested by no more than Level VIII hearing acuity in the right ear and Level VII hearing acuity in the left ear.


CONCLUSIONS OF LAW

1.  The reduction of the rating for bilateral hearing loss from 70 percent disabling to 40 percent, effective December 1, 2010, was proper.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 4.85, Diagnostic Code 6100 (2014). 

2.  The criteria for a rating in excess of 40 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R §§ 4.1, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  VCAA requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.

For increased rating claims, section 5103(a) requires the Secretary "to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment."  Vazquez-Flores v. Peake, 24 Vet.App. 94, 102-03 (2010) [hereinafter Vazquez-Flores v. Peake II] (citing Vazquez-Flores v. Peake, 580 F.3d 1270, 1279-80 (Fed.Cir.2009) and Vazquez-Flores v. Peake, 22 Vet.App. 37, 43 (2008)).

Regarding the reduction of the Veteran's service-connected bilateral hearing loss, in June 2010 the Veteran received notice of the proposed reduction, along with the reasons for the reduction and notice of his right to a predetermination hearing, and was allowed the appropriate time to respond.  The RO implemented the reduction in accordance with the time periods specified in 38 C.F.R. § 3.105.  The Board finds that all due process notification requirements applicable to the reduction issue have been complied with by VA.

Pursuant to the Board's June 2014 remand directives, the appellant was provided notice regarding his increased rating claim in a notice letter dated in June 2014.  He was apprised of information and evidence necessary to substantiate his claim and was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  He was also informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Thereafter, as requested in the Board's previous remand directives, in April 2015, the RO issued a statement of the case for the reduction issue on appeal and a supplemental statement of the case for the increased rating claim.  There has been substantial compliance with the Board's previous remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

Service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  He has not identified any additional records that should be obtained prior to appellate consideration.  VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran has been afforded VA examinations in conjunction with his appeal.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2013); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  These examinations are adequate for the purposes of evaluating the Veteran's claim on appeal, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide a discussion of pertinent symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


Legal Criteria and Analysis

38 C.F.R. § 3.105(e) allows for a reduction in the evaluation of a service-connected disability when warranted by the evidence but only after following certain procedural guidelines.  First, there must be a rating action proposing the reduction, and the Veteran must be given 60 days to submit additional evidence and to request a predetermination hearing.  If a hearing is not requested, and reduction is considered to be still warranted, a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e), (i)(2).  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i).

In the present case, the RO proposed reducing the rating for the Veteran's bilateral hearing disability from 70 percent to 40 percent in a proposed rating dated in June 2010, with notice also sent in June 2010.  The Veteran did not request a predetermination hearing.  The reduction was finalized in a rating decision issued in September 2010 and was effective on December 1, 2010.  Thus, the Board finds that the provisions of 38 C.F.R. § 3.105(e) are applicable and were met.  The Board must, however, still consider whether the reduction was factually appropriate based upon the evidence of record. 

Prior to the reduction, the Veteran's 70 percent evaluation for hearing loss had been in effect from June 5, 2006, to December 1, 2010.  As the rating was in effect for less than five years, the provisions of 38 C.F.R. § 3.344(a), (b), which provide additional regulatory hurdles to rating reductions, do not apply.  The provisions of 38 C.F.R. § 3.344(c) hold that ratings in effect for less than five years can be reduced upon a showing that the disability has improved.

In Brown v. Brown, 5 Vet. App. 413 (1993), the Court of Appeals for Veterans Claims (Court) identified general regulatory requirements that are applicable to all rating reductions, including those which have been in effect for less than five years.  Id., 5 Vet. App. at 417.  Pursuant to 38 C.F.R. § 4.1, it is essential, both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history.  Id., 5 Vet. App at 420.  Similarly, 38 C.F.R. § 4.2, establishes that "[i]t is the responsibility of the rating specialist to interpret reports of examination in light of the whole record history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of the disability present."  Id.  The Court has held that these provisions "impose a clear requirement" that rating reductions be based on the entire history of a Veteran's disability.  Id. 

Furthermore, per 38 C.F.R. § 4.13, the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms. Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  See Brown v. Brown, 5 Vet. App. at 420-421; see also 38 C.F.R. §§ 4.2, 4.10; 38 C.F.R. 3.344(c).  A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless VA concludes that a fair preponderance of evidence weighs against the claim.  Brown, 5 Vet. App. at 421.

Finally, in determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  It should be emphasized, however, that such after-the-fact evidence may not be used to justify an improper reduction.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2014).

Evaluations of bilateral defective hearing range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from bilateral service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, Diagnostic Codes 6100 (2013).  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 345 (1992).

An exceptional pattern of hearing impairment occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

Historically, the Veteran was awarded service connection for bilateral hearing loss in a March 2007 rating decision.  The grant of service connection was based on a January 2007 VA examination, which demonstrated puretone thresholds in decibels, as follows:



Hz 



1000
2000
3000
4000
RIGHT
20
80
80
95
LEFT
25
70
75
85

Speech audiometry revealed speech recognition ability of 24 percent for the right ear and 56 percent for the left ear.  The average puretone threshold was 69 for the right ear and 64 for the left ear.  

Applying the findings from the January 2007 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level XI in the right ear and Level VII in the left ear.  However, since the Veteran's hearing loss (in each ear) represents an exceptional pattern of hearing loss as defined by 38 C.F.R. § 4.86(b), Table VIa may be used if it reflects a higher level of hearing loss.  The Board notes that, pursuant to Table VIa, the findings translate to Level V hearing loss in both ears. Taking the more beneficial findings for each ear results in Level XI in the right ear and Level VII in the left ear.  Pursuant to 38 C.F.R. § 4.86(b), those numbers are then increased to the next higher Roman Numeral.  Consequently, the Veteran had Level XII hearing in the right ear and Level VII in the left ear.  Applying the hearing levels to Table VII, Diagnostic Code 6100 equates to a 70 percent rating. 

The Veteran was afforded a VA examination March 2010.  He exhibited puretone thresholds in decibels, as follows:



Hz 



1000
2000
3000
4000
RIGHT
20
95
85
95
LEFT
20
75
80
90

Speech audiometry revealed speech recognition ability of 64 percent for the right ear and 76 percent for the left ear.  The average puretone threshold was 74 for the right ear and 66 for the left ear.  

Applying the findings from the March 2010 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level VII in the right ear and Level IV in the left ear.  Again, the Veteran's hearing loss (in each ear) represents an exceptional pattern of hearing loss as defined by 38 C.F.R. § 4.86(b), thus, Table VIa may be used if it reflects a higher level of hearing loss.  According to Table VIa, the findings translate to Level VI hearing loss in the right ear and Level V in the left ear.  Taking the more beneficial findings for each ear results in Level VII in the right ear and Level V in the left ear.  Pursuant to 38 C.F.R. § 4.86(b), those numbers are then increased to the next higher Roman Numeral.  Consequently, the Veteran had Level VIII hearing in the right ear and Level VI in the left ear.  Applying the hearing levels to Table VII, Diagnostic Code 6100, this equates to a 40 percent rating. 

Also of record is an August 2010 VA audiological evaluation.  However, the evaluation does not include a controlled speech discrimination test (Maryland CNC), thereby rending the evaluation inadequate for evaluation purposes.  See 38 C.F.R. § 4.85.

After a review of the evidence of record, the Board finds that the reduction of the Veteran's disability rating for his service connected bilateral hearing loss from 70 percent to 40 percent disabling was proper.  While the record clearly shows that the audiometric findings warranted the 70 percent disability rating at the time of the grant of service connection for his bilateral hearing loss disability, it also shows that the Veteran's speech discrimination scores improved significantly by the time of his March 2010 VA audiology evaluation.  Further, the Board finds the March 2010 VA audiology evaluation report is adequate and there is no reason to doubt the accuracy of the findings in the examination report.  Moreover, as detailed below, additional examination in March 2012 also yielded results consistent with a 40 percent evaluation, demonstrating that the improvement shown in 2010 was sustained.

Having determined that the reduction of the rating for the Veteran's bilateral hearing loss disability was proper, the Board will address the issue of whether a rating higher than 40 percent is warranted. 

						(CONTINUED ON NEXT PAGE)




The Veteran was afforded an additional VA examination March 2012.  He exhibited puretone thresholds in decibels, as follows:



Hz 



1000
2000
3000
4000
RIGHT
30
100
95
100
LEFT
30
85
85
100

Speech audiometry revealed speech recognition ability of 68 percent for the right ear and 80 percent for the left ear.  The average puretone threshold was 81 for the right ear and 75 for the left ear.  

Applying the findings from the March 2012 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level VI in the right ear and Level V in the left ear.  The Board notes that, pursuant to Table VIa, the findings translate to Level VII hearing loss in the right ear and Level VI in the left ear.  Taking the more beneficial findings for each ear results in Level VII in the right ear and Level VI in the left ear.  Pursuant to 38 C.F.R. § 4.86(b), those numbers are then increased to the next higher Roman Numeral.  Consequently, the Veteran had Level VIII hearing in the right ear and Level VII in the left ear.  Applying the hearing levels to Table VII, Diagnostic Code 6100, this equates to a 40 percent rating. 

After a review of the evidence, the Board finds that a rating in excess of 40 percent for bilateral hearing loss is not warranted for any portion of the rating period on appeal.  

The Board acknowledges the Veteran's assertions that he is entitled to a higher evaluation.  However, the examination records reflect no more than Level VIII auditory acuity ini the right ear and Level VII auditory acuity in the left ear.  Such findings do not support assignment of a higher evaluation.  The Veteran's audiometric findings fall squarely within the criteria for a 40 percent rating under the provisions of 38 C.F.R. § 4.85, Diagnostic Code 6100.  Therefore, the Board concludes that a higher schedular evaluation is not warranted.

In sum, the Board finds that the preponderance of the evidence is against restoration of the 70 percent rating for bilateral hearing loss.  The Board also finds that, at no time during the pendency of this appeal has the Veteran's bilateral hearing loss warranted a rating in excess of 40 percent.  See Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).  As the preponderance of the evidence is against the claims the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular Consideration

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, which consists of difficulty understanding speech.  The criteria also provide for higher ratings for more severe symptoms.  As the disability pictures are contemplated by the Rating Schedule, the assigned schedular ratings are adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).



Total Disability Rating Based Upon Individual Unemployability (TDIU)

Finally, the Board notes that entitlement to a TDIU is an element of all increased disability rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record is negative for evidence that the Veteran is unemployable due to his bilateral hearing loss disability.  Notably, a March 2010 VA examination report indicated that the appellant was not unemployable due to any service-connected disabilities, to include hearing loss.  Therefore, remand or referral of this claim for consideration of entitlement to a TDIU is not necessary.

ORDER

Entitlement to restoration of a 70 percent disability rating bilateral hearing loss is denied.

Entitlement to a rating in excess of 40 percent for bilateral hearing loss is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


